DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 18-33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rege et al., (WO 2014/088573, cited in IDS).
Rege et al. teaches, “oral care compositions . . . comprising zinc phosphate, wherein the zinc phosphate is added to the dentifrice or mouthwash as a preformed salt” and “methods of making and using the same” (Abstract).
Rege et al. further teaches, “It has now been discovered that zinc phosphate, when placed in formulation, e.g., at acidic or basic pH, can dissolve sufficiently upon use to provide an effective concentration of zinc ions to the enamel, thereby protecting against erosion, reducing bacterial colonization and biofilm development, and providing enhanced shine to the teeth” (p. 2, para. [0006]).
The compositions are taught to be “formulated in a conventional dentifrice or mouthwash base, e.g., comprising abrasives, e.g., silica abrasives, surfactants, foaming agents, vitamins, polymers, enzymes, humectants, thickeners, antimicrobial agents, preservatives, flavorings, colorings, and/or combination thereof. For example, in one embodiment the invention provides a dentifrice comprising ca. 2% zinc phosphate, ca. 5% arginine, ca. 5% alkali phosphate salts, and ca. 1450ppm fluoride, in a silica abrasive dentifrice base” (p. 2, para. [0007]). The reference specifically teaches, “wherein the fluoride is a salt selected from stannous fluoride” (p. 3, para. [0012] sec. 1.5).
Concerning ingredients for the composition used in the instant claimed method, the reference teaches: “Fluoride ion sources may be added to the compositions of the invention at a level of about 0.01 wt.% to about 10 wt.%” (p. 10, para. [0016]), as per claim 22; “[t]he oral compositions may comprise significant levels of water” (p. 16, para. [0030]), e.g. the 2% Zinc phosphate composition at Table 1 comprised about 18% water, as per claim 23; “whitening agent” (p. 6, para. [0012], sec. 1.19), as per claim 27; “additional zinc ion sources”, e.g. “1% zinc citrate” (p. 4, para. [0012] sec. 1.9), as per claim 28; “one or more alkali phosphate salts”, e.g. “sodium phosphate dibasic” present “in an amount of 1-20%” (p. 4-5, para. [0012], sec. 1.10), as per claim 30; a gel insofar as the compositions comprise gelling agents, i.e. CMC-7, Xanthan (see Table 1 at p. 18), as per claim 31; “the pH of the composition is either acidic or basic, e.g., from pH 4 to pH 5.5” (p. 7, para. [0012], sec. 1.27), as per claim 32; “zinc phosphate is present in an effective amount, e.g., in an amount of 0.5 to 4% by weight” (p. 3, para. [0012], sec. 1.1), as per claim 33.
The method of use includes “applying a composition as described above, e.g., any of Composition 1, et seq., to the teeth, e.g. by brushing” (p. 9, para. [0014]).
The prior art method is not anticipatory insofar as it does not require stannous fluoride; however, it would have been obvious to included stannous fluoride in the method of Rege et al. given its plain enumeration in the prior art.

Technological Background
1) The prior art made of record and not relied upon is considered pertinent to applicant's disclosure Vemishetti et al. WO 2015/195140 (cited in IDS).  Vemishetti et al. is pertinent for teaching oral care compositions comprising a source of stannous ions, such as “stannous fluoride” (p. 3, para. [0017-0018]), an insoluble source of zinc ions, such as “zinc phosphate” (p. 3, para. [0013]), and “a buffering system comprising citric acid wherein the amount of citric acid is at least 1% by weight of the composition” (p. 2, lines 3-4).  According to Vemisheti et al., “It has been surprisingly found that an amount of citric acid greater than 0.6%, by weight of the oral care composition will result in substantially more zinc ions and or stannous ions being present in the composition” (p. 5, para. [0028]).
2) The prior art made of record and not relied upon is considered pertinent to applicant's disclosure Swanson et al. WO 2015/195140 (Journal of Oral Rehabilitation, 1984)).  Swanson et al. is pertinent for teaching, “Fluoride ions may act as a therapeutic agent by altering bacterial metabolism (Hamilton, 1977) as well as reacting physico-chemically with enamel to reduce enamel solubility or remineralize initial caries (for review, see Mellberg, 1977). Yet only stannous fluoride has been shown to reduce the quality and quantity of plaque at concentrations compatible with frequent oral use (for review, see Tinanoff & Weeks, 1979)” (p. 54, 2nd paragraph).

Nonstatutory Obvious-type Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).


1) Claims 18-33 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,278,906. Although the claims at issue are not identical, they are not patentably distinct from each other because they both claim a method of applying to the oral cavity an oral care composition comprising an orally acceptable carrier, zinc phosphate, and stannous fluoride.

2) Claims 18-33 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 14-15 of U.S. Patent No. 10,258,551. Although the claims at issue are not identical, they are not patentably distinct from each other because they both claim a method of administering to the oral cavity an oral care composition comprising an orally acceptable carrier, zinc phosphate, and stannous fluoride.

3) Claims 18-33 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 12-13 of U.S. Patent No. 10,709,648. Although the claims at issue are not identical, they are not patentably distinct from each other because they both claim a method of administering to the oral cavity a composition comprising an orally acceptable carrier, zinc phosphate, and stannous fluoride.

Conclusion
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WALTER E WEBB whose telephone number is (571)270-3287 and fax number is (571) 270-4287.  The examiner can normally be reached from Mon-Fri 7-3:30. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick F. Krass can be reached (571) 272-0580.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Walter E. Webb                                                                                                      
/WALTER E WEBB/Primary Examiner, Art Unit 1612